     Case 1:20-cv-00308-NONE-EPG Document 8 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10
      JUSTIN LOPEZ,                                  Case No. 1:20-cv-00308-NONE-EPG
11
                         Plaintiff,                  ORDER RE: JOINT STIPULATION TO
12                                                   CONTINUE SCHEDULING CONFERENCE
              v.
13                                                    (ECF No. 6)
14    AMERICOLD LOGISTICS, LLC,
15                       Defendant.
16

17

18          The parties have filed a stipulation to continue the scheduling conference and all other

19   deadlines (ECF No. 6) pending a ruling in Contreras v. Americold Logistics, LLC, case no. 5:19-

20   cv-00641-GW (SHK), a proposed class action pending in the United States District Court for the

21   Central District of California.

22          According to the parties, a settlement has been reached in the Contreras class action, and
23   a motion for preliminary approval of the Contreras class action settlement is pending and has
24   been taken under submission by the presiding district court judge. The Contreras class action
25   settlement, if approved, appears to cover all claims asserted in the present action, and Plaintiff
26   Lopez is a putative class member in the Contreras class action. At this time, Lopez does not know
27   whether he will opt out of, object to, or participate in the Contreras class action settlement. The
28
                                                        1
     Case 1:20-cv-00308-NONE-EPG Document 8 Filed 04/29/20 Page 2 of 2


 1   parties request that the scheduling conference in the present case be continued until after the

 2   motion for preliminary approval of the proposed Contreras class action settlement has been ruled

 3   on. The Court finds good cause for and will accordingly grant a continuance of the scheduling

 4   conference.

 5          IT IS ORDERED that the mandatory initial scheduling conference, currently set for May

 6   5, 2020, is continued to September 9, 2020, at 10:30 a.m., in Courtroom 10 (EPG) before

 7   Magistrate Judge Erica P. Grosjean. The Court grants telephonic appearances, with each party

 8   wishing to so appear directed to use the following dial-in number and passcode: 1-888-251-2909;

 9   passcode 1024453. The parties are also reminded to file a joint scheduling report one full week

10   prior to the conference and email a copy of same, in Word format, to

11   epgorders@caed.uscourts.gov, for the Judge’s review.

12
     IT IS SO ORDERED.
13

14      Dated:     April 28, 2020                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                       2
